DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (U.S. PGPub 2010/0207105) in view of Zhang (U.S. PGPub 2019/0088726) and further in view of Sakamoto (U.S. PGPub 2019/0181190).
Regarding claim 1, Katakura teaches a display panel ([0191]-[0194]) comprising a substrate (101, [0042]), a pixel separation layer (103, [0044]) and an organic light emitting device layer both disposed on the substrate (104/105, [0045]-[0046], Fig. 1e), wherein the pixel separation layer comprises a plurality of dividing bodies and a plurality of open areas spaced apart from each other, wherein adjacent two of the open areas are separated by the dividing bodies (Fig. 1b-1d, [0044], [0227]) and the organic light-emitting device comprises a plurality of organic light emitting devices (Fig. 1e, [0228]-[0229]) each comprising a hole injection layer, a hole transport layer, a light-emitting layer, and an electron transport layer ([0059]) and wherein the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (104, [0045], [0227], Fig. 1).
Katakura does not explicitly wherein the pixel separation layer and the organic light emitting device layer are sequentially disposed on the substrate. 
Zhang teaches wherein the pixel separation layer and the light emitting device layers are disposed sequentially on the substrate (Fig. 5, Figs. 10A-10C, 20, 7, [0037]-[0038]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhang with Katakura such that the pixel separation layer and the organic light emitting device layer are sequentially disposed on the substrate because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element 
Katakura further does not explicitly teach wherein at least one of the hole transport layer, the light-emitting layer, and the electron transport layer is disposed as a single continuous layer across the plurality of organic light-emitting devices.
Sakamoto teaches wherein an organic layer comprising a hole injection layer, hole transport layer, light-emitting layer, and electron transport layer may be formed with several layers selectively formed and other layers continuously formed ([0038]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sakamoto with Katakura and Zhang such that at least one of the hole transport layer, the light-emitting layer, and the electron transport layer is disposed as a single continuous layer across the plurality of organic light-emitting devices for the purpose of forming the sublayers of the organic layer of the organic light-emitting device as taught by Katakura according to a known structure in the art (Sakamoto, [0038]). 
Regarding claim 2, the combination of Katakura, Sakamoto and Zhang teaches wherein the hole transport layer is disposed on the pixel separation layer configured with the hole injection layer, and the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0059], [0106]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang for the reasons set forth in the rejection of claim 1.
Regarding claim 3, the combination of Katakura, Sakamoto and Zhang teaches wherein the light-emitting layer is disposed on the pixel separation layer configured with the hole injection layer, and the light-emitting layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0057][0059]; Fig. 1e). It would have been obvious to a person having ordinary 
Regarding claim 4, the combination of Katakura, Sakamoto and Zhang teaches wherein the electron transport layer is disposed on the pixel separation layer configured with the hole injection layer, and an electron transport layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0059]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Katakura, Sakamoto and Zhang teaches wherein each of the organic light-emitting devices further comprises an electron blocking layer, a hole blocking layer, and an electron injection layer sequentially disposed away from the hole injection layer, wherein at least one of the electron blocking layers, hole blocking layers, and electron injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0119], hole transport layer comprises multiple layers including an electron blocking layer; [0057], hole blocking layer; [0057], [0107], [0109], cathode buffer layer is an electron injection layer; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Katakura, Sakamoto and Zhang teaches wherein each of the organic light-emitting devices further comprises an anode disposed on the open area and located between the substrate and the hole injection area (Katakura, Figs. 1a-1b, [0057], [0227]; anode is ITO layer 102).
Regarding claim 8, Katakura teaches wherein forming the organic light-emitting device layer on the substrate configured with the pixel separation layer comprises: depositing the hole injection layer on the substrate configured with the pixel separation layer (Fig. 1c, [0227]), and depositing the hole 
Zhang teaches wherein layers of an organic light-emitting device including a hole injection layer, hole transport layer, light emitting layer, and electron transport layer are formed in an opening of a pixel separation layer using evaporation with a fine mask ([0059]-[0060]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Zhang with Katakura and Sakamoto such that the hole injection layer is deposited using a first fine mask and wherein at least one of the hole transport layer, light-emitting layer, and the electron transport layer is formed by using a second fine mask for the purpose of implementing the deposition by evaporation of Katakura according to an appropriate method known in the art (Zhang, [0060]). 
Regarding claim 9, the combination of Katakura, Sakamoto and Zhang teaches evaporating the anode (Katakura, [0139]) but does not explicitly teach wherein it is evaporated on the open areas (requiring the pixel separation layer to be already formed. Katakura teaches that the anode may be formed in the desired pattern at the time of deposition ([0139]). Further, it has long been held that merely reordering process steps is prima facie obvious absent a showing of criticality or unexpected results (MPEP 2144.04IVC).   Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang such that the method comprises evaporating an anode in the open areas. 
Regarding claim 10, the combination of Katakura, Sakamoto and Zhang teaches wherein depositing comprises depositing, by using the second fine mask, the hole transport layer on the pixel separation layer configured with the hole injection layer, and depositing, by using an opening mask, the light emitting layer and the electron transport layer in sequence on the pixel separation layer configured with the hole transport layer (Katakura, Figs. 1c-1d, [0227], [0057], [0059], [0202]-[0204]; Zhang, [0060]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang for the purpose of implementing the deposition by evaporation of Katakura ([0125], [0134], [0170]) according to an appropriate method known in the art (Zhang, [0060]). 
Regarding claim 12, Katakura teaches a display device ([0191]-[0194]) comprising a driving circuit and a display panel wherein the driving circuit is configured to provide a driving voltage for the display panel ([0001]-[0002], [0193]); and the display panel comprises a substrate (101, [0042]), a pixel separation layer (103, [0044]) and an organic light emitting device layer both disposed on the substrate (104/105, [0045]-[0046], Fig. 1e), wherein the pixel separation layer comprises a plurality of dividing bodies and a plurality of open areas spaced apart from each other, wherein adjacent two of the open areas are separated by the dividing bodies (Fig. 1b-1d, [0044], [0227]) and the organic light-emitting device comprises a plurality of organic light emitting devices (Fig. 1e, [0228]-[0229]) a hole injection layer, a hole transport layer, a light-emitting layer, and an electron transport layer ([0059]), and wherein the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (104, [0045], [0227], Fig. 1).
Katakura does not explicitly wherein the pixel separation layer and the organic light emitting device layer are sequentially disposed on the substrate. 
Zhang teaches wherein the pixel separation layer and the light emitting device layers are disposed sequentially on the substrate (Fig. 5, Figs. 10A-10C, 20, 7, [0037]-[0038]).

Katakura further does not explicitly teach wherein at least one of the hole transport layer, the light-emitting layer, and the electron transport layer is disposed as a single continuous layer across the plurality of organic light-emitting devices.
Sakamoto teaches wherein an organic layer comprising a hole injection layer, hole transport layer, light-emitting layer, and electron transport layer may be formed with several layers selectively formed and other layers continuously formed ([0038]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sakamoto with Katakura and Zhang such that at least one of the hole transport layer, the light-emitting layer, and the electron transport layer is disposed as a single continuous layer for the purpose of forming the sublayers of the organic layer of the organic light-emitting device as taught by Katakura according to a known structure in the art (Sakamoto, [0038]).
Regarding claim 13, the combination of Katakura, Sakamoto and Zhang teaches wherein the hole transport layer is disposed on the pixel separation layer configured with the hole injection layer, and the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0059], [0106]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang for the reasons set forth in the rejection of claim 12.
Regarding claim 14, the combination of Katakura, Sakamoto and Zhang teaches wherein the light-emitting layer is disposed on the pixel separation layer configured with the hole injection layer, and the light-emitting layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0057][0059]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang for the reasons set forth in the rejection of claim 12.
Regarding claim 15, the combination of Katakura, Sakamoto and Zhang teaches where the electron transport layer disposed on the pixel separation layer configured with the hole injection layer, and the electron transport layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0059]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang for the reasons set forth in the rejection of claim 12.
Regarding claim 16, the combination of Katakura, Sakamoto and Zhang teaches wherein each of the organic light-emitting devices further comprises an electron blocking layer, a hole blocking layer, and an electron injection layer sequentially disposed away from the hole injection layer, wherein at least one of the electron blocking layers, hole blocking layers, and electron injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other ([0119], hole transport layer comprises multiple layers including an electron blocking layer; [0057], hole blocking layer; [0057], [0107], [0109], cathode buffer layer is an electron injection layer; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura, Sakamoto and Zhang for the reasons set forth in the rejection of claim 12.
Regarding claim 17, the combination of Katakura, Sakamoto and Zhang teaches wherein each of the organic light-emitting devices further comprises an anode disposed on the open area and located between the substrate and the hole injection area (Katakura, Figs. 1a-1b, [0057], [0227]; anode is ITO .
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (U.S. PGPub 2010/0207105) in view of Sakamoto (U.S. PGPub 2019/0181190).
Regarding claim 7, Katakura teaches a method of manufacturing a display panel ([0191]-[0194]) comprising providing a substrate (Fig. 1a, 101, [0042]), forming a pixel separation layer comprising a plurality of dividing bodies and a plurality of open areas spaced apart from each other, wherein adjacent two of the open areas are separated by the dividing bodies (Fig. 1b, 103, [0044], [0227]); forming an organic light-emitting device layer on the substrate configured with the pixel separation layer (104/105, [0045]-[0046], Fig. 1b-1d), wherein the organic light emitting device layer comprises a plurality of organic light emitting devices (Fig. 1e, [0228]-[0229]) each comprising a hole injection layer, a hole transport layer, a light-emitting layer, and an electron transport layer ([0059]), and wherein the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (104, [0045], [0227], Fig. 1).
Katakura further does not explicitly teach wherein at least one of the hole transport layer, the light-emitting layer, and the electron transport layer is disposed as a single continuous layer across the plurality of organic light-emitting devices.
Sakamoto teaches wherein an organic layer comprising a hole injection layer, hole transport layer, light-emitting layer, and electron transport layer may be formed with several layers selectively formed and other layers continuously formed ([0038]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sakamoto with Katakura and Zhang such that at least one of the hole transport layer, the light-emitting layer, and the electron transport layer is disposed as a single continuous layer across the plurality of organic light-emitting devices for the 
Regarding claim 11, Katakura teaches wherein each of the organic light-emitting devices further comprises an electron blocking layer, a hole blocking layer, and an electron injection layer sequentially disposed away from the hole injection layer, wherein at least one of the electron blocking layers, hole blocking layers, and electron injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other ([0119], hole transport layer comprises multiple layers including an electron blocking layer; [0057], hole blocking layer; [0057], [0107], [0109], cathode buffer layer is an electron injection layer; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sakamoto and Katakura for the reasons set forth in the rejection of claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812